Butlee, J.,
(McKennan, L, concurring.)
Counsel for the petitioners admits that the court ’cannot interfere with the decree except upon the ground that it was entered without authority, and is therefore null and void — the record having been removed by appeal *432and the term haying passed. It is sufficient, therefore, to say that I do not doubt the court’s authority to enter the decree against the stipulators, as it did. The uniform practice in the district has been to do so, under similar circumstances, and it is, in my judgment, sustained, not only by the general authority of courts of admiralty everywhere, but here especially, by the act of congress relating to this subject, approved March 3, 1847.
The petitioners afterwards presented a petition to the supreme court of the United States for a mandamus to compel a modification of the decree as prayed above, which has been refused. 2 Sup. Ct. Rep. 864.—[Rep.
Whether, in view of the fact that new sureties are required on taking an appeal, — thus securing the libelant under such circumstances beyond all danger of loss, — it would be wise to so mould the decree as to avoid creating a lien against the stipulators pending the appeal, may well be considered hereafter. The inconvenience of such a lien may be very great, and the danger of having to submit to it may deter the most desirable individuals for such a service from assuming the obligations of stipulators.